                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )     No. 4:15-cr-00024-SEB-VTW
                                                     )
WILLIAM H. ROSCOE, II,                               ) -01
                                                     )
                              Defendant.             )


                ORDER ADOPTING REPORT AND RECOMMENDATION
       Having reviewed Magistrate Judge Debra McVicker Lynch’s Report and

Recommendation that William Roscoe, II’s supervised release be revoked, pursuant to Title 18,

U.S.C. §3401(i) and Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C.

§3583, The Court now approves and adopts the Report and Recommendation as the entry of the

Court, and orders a sentence imposed of imprisonment of eighteen (18) months in the custody of

the Attorney General or his designee, with no supervised release to follow. The defendant is to be

taken into custody immediately. The Court recommends placement at a facility close to Richmond,

Indiana.

       SO ORDERED.


               11/14/2019
       Date: ______________________               _______________________________
                                                   SARAH EVANS BARKER, JUDGE
                                                   United States District Court
                                                   Southern District of Indiana
Distribution:
All ECF-registered counsel of record via email generated by the court’s ECF system
United States Probation Office
United States Marshal Service
